Citation Nr: 0116725	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  92-54 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim on appeal.

In April 2000, the Board denied increased ratings for 
service-connected residuals of brain trauma with headaches 
and post traumatic stress disorder (PTSD).  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
October 2, 2000, the Court granted a Joint Motion for Remand, 
and vacated that portion of the Board's April 2000 decision 
denied an increased rating for PTSD and remanded the matter 
for consideration in conformity with the Motion.  The appeal 
as to the Board's denial of an increased rating for the 
residuals of brain trauma with headaches was dismissed.   


REMAND

In light of the Joint Motion for Remand and the Court's Order 
and the change in the law discussed below, the Board finds 
that due process requires a remand of the case.  
Specifically, on November 9, 2000, while the appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  In part, due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time. 

Further, the Board finds that further medical development is 
in order.  By necessity, an evaluation of the veteran's 
service-connected PTSD includes an evaluation of his 
psychiatric symptomatology and functional impairment 
associated therewith.  However, the record suggests a history 
of multiple nonservice-connected medical and psychiatric 
disorders, including substance abuse, the death of his 
mother, and the estrangement with his child.  In addition, 
the veteran acknowledged that his lack of employment was due 
to medical disorders, rather than a psychiatric disorder; 
however, additional information is needed as to the nature 
and extent of his various medical problems.  Moreover, the 
impact of the veteran's occupational status based only on his 
service-connected PTSD is needed.  Accordingly, an 
examination is needed to address the veteran's current level 
of functional impairment, including the effect of his 
nonservice-connected medical and psychiatric disorders on his 
overall functioning.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for the 
appropriate VA psychiatric examination to 
evaluate his service-connected PTSD.  The 
examiner should, based on sound medical 
judgment and all available medical 
records, and any testing deemed 
appropriate, determine the veteran's 
current level of psychiatric disability 
based only on his service-connected PTSD.  
All tests the examiner deems necessary 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner.  

Specifically, the examiner is requested 
to enter an opinion as to the degree of 
occupational and social impairment 
attributable solely to the veteran's 
service-connected PTSD.  To the extent 
possible, the impairments associated with 
this service-connected PTSD should be 
separated from those associated with 
substance abuse, any nonservice-connected 
psychiatric disabilities, and/or other 
medical disabilities.  If certain 
symptoms cannot be dissociated from one 
disorder to another, it should be so 
specified.

A Global Assessment of Functioning (GAF) 
score should also be determined, based 
only on the veteran's service-connected 
PTSD, and a full explanation of its 
meaning should be set out.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

5.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



